FILED
                                                                             Dec 09 2020, 9:16 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      James A. McEntarfer                                       Marylyn K. L. Ernsberger, Esq.
      McEntarfer Law Office                                     Ernsberger & Helmer, P.C.
      Angola, Indiana                                           Angola, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      M.M.,                                                     December 9, 2020
      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                20A-AD-1241
              v.                                                Appeal from the Steuben Circuit
                                                                Court
      A.C.,                                                     The Honorable Allen N. Wheat,
      Appellee-Petitioner                                       Judge
                                                                Trial Court Cause Nos.
                                                                76C01-1911-AD-019
                                                                76C01-1911-AD-020




      May, Judge.


[1]   M.M. (“Mother”) appeals the trial court’s grant of petitions from A.C.

      (“Stepmother”) to adopt L.E. and I.E. (collectively, “Children”). Mother

      presents two issues for our review, which we consolidate and restate as whether

      Stepmother presented sufficient evidence to prove Mother was able to

      communicate with Children. We affirm.

      Court of Appeals of Indiana | Opinion 20A-AD-1241 | December 9, 2020                           Page 1 of 10
                            Facts and Procedural History
[2]   Mother and N.E. (“Father”) divorced on August 14, 2015. Two children had

      been born of the marriage – I.E., born December 19, 2012, and L.E., born

      November 27, 2013. At the time of dissolution, the trial court awarded Father

      sole physical and legal custody and granted Mother parenting time. Children

      have been in Father’s care since the dissolution.

[3]   Father married Stepmother on January 3, 2017. Mother has a substance abuse

      problem and mental health issues, and she attempted rehabilitation on multiple

      occasions. On November 8, 2019, Stepmother filed petitions to adopt Children.

      At a pretrial conference on January 8, 2020, Mother objected to the adoptions,

      and the trial court appointed her counsel.

[4]   On June 1, 2020, the trial court held a hearing on Stepmother’s petitions for

      adoption. Mother did not attend the hearing, but her counsel was present.

      Stepmother presented evidence that Mother had not communicated with

      Children since Easter 2016 and that Stepmother and Father had not prohibited

      Mother from visiting Children. On June 4, 2020, the trial court entered orders

      granting Stepmother’s petitions to adopt Children.



                                 Discussion and Decision
[5]   Our standard of review for adoption determinations is well-settled:

              “When reviewing adoption proceedings, we presume that the
              trial court’s decision is correct, and the appellant bears the

      Court of Appeals of Indiana | Opinion 20A-AD-1241 | December 9, 2020     Page 2 of 10
              burden of rebutting this presumption.” We generally give
              considerable deference to the trial court’s decision in family law
              matters, because we recognize that the trial judge is in the best
              position to judge the facts, determine witness credibility, “get a
              feel for the family dynamics,” and “get a sense of the parents and
              their relationship with their children.” We will not disturb the
              trial court’s ruling “unless the evidence leads to but one
              conclusion and the trial judge reached an opposite conclusion.”
              The trial court’s findings and judgment will be set aside only if
              they are clearly erroneous. “A judgment is clearly erroneous
              when there is no evidence supporting the findings or the findings
              fail to support the judgment.” “We will neither reweigh the
              evidence nor assess the credibility of witnesses, and we will
              examine only the evidence most favorable to the trial court’s
              decision.”


      In re Adoption of O.R., 16 N.E.3d 965, 972-73 (Ind. 2014) (citations omitted).

      Mother does not challenge any specific findings of the trial court, so we must

      accept them as true. See Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992)

      (“Because Madlem does not challenge the findings of the trial court, they must

      be accepted as correct.”).

[6]   Generally, a trial court may grant a petition for adoption only if both the

      mother and father of the child consent. Ind. Code § 31-19-9-1(a)(2). However,

      Ind. Code § 31-19-9-8 provides consent to an adoption is not required from:

              (2) A parent of a child in the custody of another person if for a
              period of at least one (1) year the parent:


                       (A) fails without justifiable cause to communicate
                       significantly with the child when able to do so; or


      Court of Appeals of Indiana | Opinion 20A-AD-1241 | December 9, 2020        Page 3 of 10
                       (B) knowingly fails to provide for the care and support of
                       the child when able to do so as required by law or judicial
                       decree.


[7]   Regarding the level of Mother’s communication with Children, the trial court

      found and concluded:

              A. FINDINGS OF FACT


                                                    *****


              19. [Mother] has had no personal contact with [L.E.], or
              attempted any other manner of communication with [L.E.], since
              Easter of 2016.


              20. [Stepmother] has in no manner prevented [Mother] from
              contacting [L.E.].


                                                    *****


              B. CONCLUSIONS OF LAW


                                                    *****


              4. The Court concludes that [Stepmother] has proven by clear
              and convincing evidence that [Mother] without good cause has
              failed to communicate significantly with [L.E.] for a period of at
              least one (1) year.


              5. There were no in-person visits. There was no written
              correspondence. There was no telephonic communication.



      Court of Appeals of Indiana | Opinion 20A-AD-1241 | December 9, 2020           Page 4 of 10
              There was no electronic correspondence. There simply was no
              attempt by [Mother] to communicate with [L.E.] by any means.


      (Appellant’s L.E. 1 App. Vol. II at 16-18) (formatting in original). While Mother

      does not deny that she did not communicate significantly with Children,

      Mother contends Stepmother did not present sufficient evidence that Mother

      was able to communicate significantly with Children.

[8]   Mother likens the facts here to those in In re the Adoption of E.B.F., 93 N.E.3d

      759 (Ind. 2018). In E.B.F., the trial court granted the stepmother’s petition to

      adopt E.B.F. based, in part, on the mother’s failure to significantly

      communicate with the child without justifiable cause. Id. at 761. The child was

      born out of wedlock to the mother and the father, and the mother retained

      primary custody of the child for the first ten years of the child’s life. Id. Two

      years after the child’s birth, the father married the stepmother. Id. In

      November 2013, the mother and the father entered an agreed entry wherein

      mother relinquished physical custody to father because mother was struggling

      with substance abuse and an abusive relationship. Id.


[9]   The mother saw E.B.F. on December 25, 2013, and “had no further meaningful

      contact with [E.B.F.] after that date.” Id. On January 2, 2015, the stepmother

      filed a petition to adopt E.B.F. and mother appeared in court to indicate she did




      1
       There are two Appellant’s appendices, one for each child. The trial court issued orders for each child as
      well, and the relevant language is identical. We will quote from the order regarding L.E. unless otherwise
      specified.

      Court of Appeals of Indiana | Opinion 20A-AD-1241 | December 9, 2020                             Page 5 of 10
       not consent to E.B.F.’s adoption. Id. at 762. The mother attended the two fact-

       finding hearings regarding whether the mother’s consent was required for

       E.B.F.’s adoption. On November 25, 2015, the trial court issued an order

       concluding that mother’s consent was not required because the stepmother had

       “proven by clear, cogent, and indubitable evidence . . . mother . . . failed . . . to

       communicate significantly with the child for at least one year[.]” Id. (quoting

       record). On February 2, 2017, the trial court granted stepmother’s petition to

       adopt E.B.F. and the mother subsequently appealed. Id.


[10]   Our Indiana Supreme Court granted transfer and considered the issue of

       whether the mother failed to significantly communicate with E.B.F. without

       justifiable cause. Id. at 763. The parties agreed, and our Indiana Supreme

       Court held, that mother did not communicate significantly with child during

       the relevant time period. Id. However, when examining the totality of the

       circumstances, our Indiana Supreme Court held that mother’s consent was

       required for E.B.F.’s adoption because “the case at bar illustrates a non-

       custodial parent’s justifiable cause to not communicate with her child.” Id. at

       765. To support its holding, the Court noted:

               First, we highlight that Mother chose to relinquish custody on
               [sic] her own free will, in good-faith, and without representation
               of counsel. The record demonstrates that Mother maintained
               primary custody of Child for the first ten years of his life - a
               significant length of time by any measure. Mother relinquished
               custody only after recognizing the harm that her personal
               problems were having on her son. By the end of 2013, Mother’s
               life had spun out of control. She was dependent on various
               substances, including marijuana, methamphetamine, and
       Court of Appeals of Indiana | Opinion 20A-AD-1241 | December 9, 2020         Page 6 of 10
        oxycodone. Her personal relationships also deteriorated; Mother
        found herself enthralled once again in an abusive relationship
        and her two daughters were subject to a CHINS case stemming
        from sexual abuse by their biological father. She described this
        period in her life as “[a] nightmare.” (Tr. Vol. I at 19). Around
        November 2013, Mother made a difficult decision to let Child
        stay with Father, hoping that time away from her would shield
        him from the destructiveness of her vices. Then, at a December
        2013 hearing, Mother took it a step further and agreed to modify
        custody, giving Father primary custody while retaining legal
        custody with visitation. Mother was not represented by counsel
        at that hearing and later testified that she fully expected this to be
        a temporary arrangement; she figured that when she got back on
        her feet and got back to the person she was before, she would be
        able to arrange for split parenting time. We take into account
        that Mother wanted the best for her child and nothing in the
        record indicates she intended to abandon him. If she gave up
        custody, it was only because she understood that, given her
        circumstances, continued custody and even regular contact
        would be damaging to Child’s welfare.


        Also important to a justifiable cause finding in this case is
        evidence that Mother made a good-faith effort at recovery during
        the period that she failed to communicate with Child. Mother
        not only focused on her recovery during that period, she also
        made significant strides to end the destructive habits that led her
        to give up custody in the first place. Shortly after giving up
        custody, Mother ended her abusive relationship, found a job, and
        secured adequate housing for her and her daughters. By the end
        of 2014, she had also ended her dependency on drugs and had a
        good and stable home-life. Mother turned her life around in
        what we find was a reasonable amount of time - less than one
        year. Before the one-year anniversary of the custody
        modification, Mother seemed on the cusp of being ready to, once
        again, be a significant part of Child’s life, but that possibility was
        cut short when Stepmother’s adoption petition was granted. We

Court of Appeals of Indiana | Opinion 20A-AD-1241 | December 9, 2020         Page 7 of 10
               are sensitive to Mother’s predicament: returning to Child’s life
               too early during her addiction recovery process could have
               derailed both her own recovery and the child's stability. We,
               therefore, do not fault Mother for taking a reasonable amount of
               time to focus on her recovery, even if that effort resulted in a
               temporary failure to communicate significantly with her child.


               Because being around a child while recovering from drug
               dependency and an abusive relationship may not be in the best
               interest of either the child or the recovering mother, and because
               Mother demonstrated that she made a good-faith effort at
               recovery, with significant progress within a reasonable amount of
               time, we find that Mother had justifiable cause to not
               communicate with Child during that one-year period.


       Id. The Court also noted that the father and stepmother thwarted

       communication between mother and E.B.F. during the relevant time. Id.


[11]   Mother contends the holding in E.B.F. supports her argument that “the trial

       court’s findings of Biological Mother having been for many years being [sic]

       plagued with being addicted to drug, reflect a justifiable cause for Biological

       Mother’s failure to communicate with [Children].” (Br. of Appellant at 14.)

       Mother’s addiction to drugs is the only similarity between the facts here and

       those in E.B.F. First, Mother did not attend the adoption hearing; the mother

       in E.B.F. attended all relevant hearings. Following the dissolution, Mother

       never had sole, primary custody of Children; the mother in E.B.F. had primary

       custody of E.B.F. for ten years. Stepmother presented evidence that Mother

       was “in and out of rehab and doesn’t stay there, very long.” (Tr. Vol. II at 15.)

       Mother admits in her brief that she “still has addiction and drug problems[.]”

       Court of Appeals of Indiana | Opinion 20A-AD-1241 | December 9, 2020       Page 8 of 10
       (Br. of Appellant at 14.) In contrast, the mother in E.B.F. entered and

       successfully completed a drug rehabilitation program during the year she did

       not significantly communicate with E.B.F. Finally, here Stepmother testified

       that she was not “prohibiting [Mother] to be able to see the children . . . [or]

       any contact or phone calls . . with the children[.]” (Tr. Vol. II at 17.) E.B.F.

       does not control here.

[12]   Stepmother presented evidence that Mother last saw Children on Easter 2016,

       and had not called, visited, or sent birthday or holiday cards or presents since

       that time. Stepmother testified that she and Father allowed Children to visit

       with their Maternal Grandmother, but Mother did not visit with Children at

       those times. Stepmother testified that she and Father were not prohibiting

       communication between Mother and Children. Based thereon, we conclude

       Stepmother presented sufficient evidence to prove that Mother failed without

       justifiable cause to communicate significantly with Children. 2 See In re Adoption

       of S.W., 979 N.E.2d 633, 641 (Ind. Ct. App. 2012) (father’s consent for child’s




       2
         Mother’s argument makes much ado about whether Stepmother proved Mother was able to communicate
       with Children. Mother’s argument puts form before substance, as the case she relies upon equates “justifiable
       cause” with “ability to communicate.” See E.B.F., 93 N.E.3d at 767 (“[T]he totality of the circumstances . . .
       justify Mother’s failure to communicate with her child during that one-year period. We further find that Father
       and Stepmother’s thwarting of Mother’s occasional attempts to communicate with Child, in violation of the
       agreed-upon custody modification order, frustrated Mother’s ability to communicate.”) (emphasis added).
       Further, Mother argues the trial court erred when it did not conclude that she was able to communicate with
       Children in its order. However, she did not cite any case law indicating that such language was a
       requirement, and thus that issue is waived. See Srivastava v. Indianapolis Hebrew Congregation, Inc., 779 N.E.2d
       52, 55 n.1 (Ind. Ct. App. 2002) (failure to present cogent argument on appeal can result in waiver of issue).
       We can see no other conclusion to be made from the evidence presented, and Mother has not demonstrated
       the trial court erred.

       Court of Appeals of Indiana | Opinion 20A-AD-1241 | December 9, 2020                               Page 9 of 10
       adoption not required based on father’s failure without justifiable cause to

       communicate significantly with child during relevant time frame).



                                                Conclusion
[13]   Stepmother presented sufficient evidence to prove Mother failed without

       justifiable cause to communicate with Children during the relevant time period.

       Therefore, Mother’s consent was not required for Stepmother’s adoption of

       Children. Accordingly, we affirm the judgment of the trial court.

[14]   Affirmed.

       Kirsch, J. and Bradford, C.J., concur.




       Court of Appeals of Indiana | Opinion 20A-AD-1241 | December 9, 2020    Page 10 of 10